DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 6-13, 16-18, and 21-26 have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 13, 2021 has been entered (the RCE itself being dated October 26, 2021).

Claim Objections
Claims 1, 2, and 6-11 are objected to because of the following informalities:  In the fourteenth line of claim 1, “plurality of customer” should be “plurality of customers”.  Appropriate correction is required.
Claims 12, 13, 16, and 17 are objected to because of the following informalities:  In the ninth line of claim 12, “an corresponding frequency” should be “a corresponding frequency”.  In the eleventh line of claim 12, “plurality of customer” should be “plurality of customers”.  Appropriate correction is required.
s 18 and 21-26 are objected to because of the following informalities:  In the thirteenth line of claim 18, “plurality of customer” should be “plurality of customers”.  In the fourteenth and fifteenth lines of claim 18, “a subset of categories from plurality of categories” should be “a subset of categories from the plurality of categories”.  This both appears to make more sense, and matches the language of claims 1 and 12.  Appropriate correction is required.
Claim 25 is objected to because of the following informalities:  In the third line of claim 25, “apply” should be “applying”.  Appropriate correction is required.
Claim 26 is objected to because of the following informalities:  In the third line of claim 26, “transmit” should be “transmitting”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 6-13, 16-18, and 21-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. The claims recite a method of generating second data identifying at least one of a plurality of categories based on a plurality of relevancy scores generated for pairs of categories, based in turn on generating first data identifying purchases in a plurality of categories for a plurality of customers based on obtained transaction data, and a corresponding computer system and non-transitory computer readable medium; this is an abstract idea in the field of commercial interactions, being based on purchase 
The following 35 U.S.C. 101 analysis is performed in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register on January 7, 2019.  Independent claim 1 recites a system comprising a computing device, and therefore falls within the statutory category of machine, as do its dependents; independent claim 12 recites a method, and therefore falls within the statutory category of process, as do its dependents; independent claim 18 recites a non-transitory computer readable medium, and therefore falls within the statutory category of article of manufacture (Mayo test, Step 1).  Claims 1-2, 6-13, 16-18, and 21-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea, and specifically to commercial interactions under the field of organizing human activity without significantly more (Mayo test, Step 2A, Prong 1).  The claims recite a method of generating second data identifying at least one of a plurality of categories, selecting advertisements, and displaying selected advertisements; and to a corresponding system and computer program product storing instructions.  This judicial exception is not integrated into a practical application because mere instructions to implement an abstract idea on a computer, or use a computer as a tool to perform an abstract idea, are not indicative of integration into a practical application, nor is linking the use of the judicial exception to a particular technological environment or field of use (Mayo test, Step 2A, Prong 2).  Adding insignificant extra-solution activity to the judicial exception is also not indicative of integration into a practical application.  The claims do not recite Mayo test, Step 2A, Prong 2).
There are no additional elements recited in the claims to raise them to significantly more than the judicial exception.  In particular, the claims do not add a specific limitation other than what is well-understood, routine, and conventional activity in the field (Mayo test, Step 2B).  The specific steps of the claims, such as obtaining transaction data associated with a plurality of customers, generating first data identifying purchases in a plurality of categories for the plurality of customers based on the transaction data, generating a plurality of relevancy scores for pairs of the plurality of categories based on the first data, and generating second data identifying at least one of the plurality of categories based on the plurality of relevancy scores, do not qualify, alone or in combination, to raise the claimed method to significantly more than an abstract idea.
Independent claim 12 recites a computer-implemented method comprising: obtaining, by a processor of a server, transaction data associated with each customer of a plurality of customers of an online platform, the transaction data characterizing a conventional eCommerce platforms and platform operators utilize the historical purchase data of one or more people to recommend other products” (paragraph 168, emphasis added; see also paragraph 50); this shows that online platforms were well-understood, routine, and conventional before the date of inventors’ filing.  Thus, causing display of information by an online platform is also established as having long been well-understood, routine, and conventional; and the limitations of claim 12 merely require using well-understood, routine, and conventional technology to implement particular commercial interactions (advertising).  The limitations of claim 12, whether considered separately or in combination with each other, do not raise the claimed method to significantly more than an abstract idea.    
Claim 13, which depends from claim 12, recites that the transaction data identifies in-store transactions, which is not in itself technological.  The limitation of 
Claim 16, which depends from claim 12, recites that generating the second data identifying at least one of the plurality of categories comprises determining whether each of the plurality of relevancy scores for the pairs of the plurality of categories is beyond a threshold, wherein the second data identifies only the pairs of the plurality of categories that have relevancy scores beyond the threshold.  This is not in itself technological.  The limitations of claim 16, whether considered separately or in combination each other and with the limitations of claim 12, do not raise the claimed method to significantly more than an abstract idea.
Claim 17, which depends from claim 12, recites that generating the first data comprises generating a category matrix, where each entry of the category matrix identifies a distribution of purchases in a category of the plurality of categories, and that the method further comprises applying a non-negative matrix factorization to the category matrix.  These operations merely apply mathematics, not technology, to particular commercial operations.  The limitations of claim 17, whether considered separately or in combination each other and with the limitations of claim 12, do not raise the claimed method to significantly more than an abstract idea.  

Independent claim 1 recites a system comprising a computing device configured to perform operations corresponding to the steps of method claim 12.  Official notice is taken that computing devices have long been well-understood, routine, and conventional, as evidenced by Morrow (U.S. Patent Application Publication Alice Corp. v. CLS Bank, having a computer carry out an otherwise patent-ineligible method does not make the method or the computer patent-eligible.  The limitations of claim 1, whether considered separately or in combination with each other, do not raise the claimed system to significantly more than an abstract idea.
Claim 2, which depends from claim 1, recites that the transaction data identifies in-store transactions, which is not in itself technological.  The limitation of claim 2, whether considered separately or in combination with the limitations of claim 1, does not raise the claimed system to significantly more than an abstract idea. 
Claim 6, which depends from claim 1, recites that the relevancy score for the pairs of the plurality of categories is based on a cosine similarity between each of the pairs of the plurality of categories, which is merely a matter of mathematics, and need not be technological.  The limitation of claim 6, whether considered separately or in combination with the limitations of claim 1, does not raise the claimed system to significantly more than an abstract idea. 
Claim 7, which depends from claim 1, recites that generating, for each customer, the second data identifying the subset of categories from the plurality of categories comprises determining whether each of the plurality of relevancy scores for the pairs of the plurality of categories is beyond a threshold, wherein the second data identifies the pairs of the plurality of categories that have relevancy scores beyond the threshold.  This is not in itself technological.  The limitations of claim 7, whether considered separately or in combination each other and with the limitations of claim 1, do not raise the claimed system to significantly more than an abstract idea.

Claim 10, which depends from claim 1, recites that the processors are further caused to transmit the second data to a second computing device.  The courts have recognized receiving or transmitting data over a network, e.g., using the Internet to gather data, as well-understood, routine, and conventional functions, in Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).  Therefore, the recited transmitting merely applies well-understood, routine, and conventional functions and technology in the context of 
Claim 11, which depends from claim 1, recites the one or more item advertisement recommendations include: determining at least one item recommendation advertisement based on the second data; receiving online session data for a first customer; and determining a performance value based on the at least one item recommendation advertisement and the online session data.  None of these operations is in itself technological.  The operation of receiving online session data implies the use of computer and telecommunications technology in one or more online sessions.  The courts have recognized receiving or transmitting data over a network, e.g., using the Internet to gather data, as well-understood, routine, and conventional functions, in Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).  Therefore, use of computer and telecommunications technology in one or more online sessions merely applies well-understood, routine, and conventional functions and technology in the context of particular commercial operations.  The limitations of claim 11, whether 

Independent claim 18 recites a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor, cause a device to perform operations corresponding to the operations of claim 1.  Official notice is taken that computer readable media storing instructions (aka programs, software, etc.) have long been well-understood, routine, and conventional, as evidenced by Altamirano (U.S. Patent Application Publication 2013/0290064) (paragraph 51).  As the Supreme Court ruled in Alice Corp. v. CLS Bank, having a computer carry out an otherwise patent-ineligible method does not make the method or the computer patent-eligible.  The limitations of claim 18, whether considered separately or in combination with each other, do not raise the claimed computer readable medium to significantly more than an abstract idea.
Claim 21, which depends from claim 18, is parallel to claims 2 and 13, reciting that the transaction data identifies in-store transactions, which is not in itself technological.  The limitation of claim 21, whether considered separately or in combination with the limitations of claim 18, does not raise the claimed computer readable medium to significantly more than an abstract idea. 
Claim 22, which depends from claim 18, recites that the relevancy score for the pairs of the plurality of categories is based on a cosine similarity between each of the pairs of the plurality of categories, which is merely a matter of mathematics, and need not be technological.  The limitation of claim 22, whether considered separately or in 
Claim 23, which depends from claim 18, recites that generating the second data identifying at least one of the plurality of categories comprises determining whether each of the plurality of relevancy scores for the pairs of the plurality of categories is beyond a threshold, wherein the second data identifies only the pairs of the plurality of categories that have relevancy scores beyond the threshold.  This is not in itself technological.  The limitations of claim 23, whether considered separately or in combination each other and with the limitations of claim 18, do not raise the claimed computer readable medium to significantly more than an abstract idea. 
Claim 24, which depends from claim 18, recites that generating the first data comprises generating a category matrix, where each entry of the category matrix identifies a distribution of purchases in a category of the plurality of categories, and that the method further comprises applying a non-negative matrix factorization to the category matrix.  These operations merely apply mathematics, not technology, to particular commercial operations.  Claim 25, which depends from claim 24, recites that the operations comprise [applying] a smoothing algorithm to each entry of the category matrix.  This is also a matter of applying mathematics, not technology, to particular commercial operations.  Claim 26, which depends from claim 24, recites that the operations comprise [transmitting] the second data to a second computing device.  The courts have recognized receiving or transmitting data over a network, e.g., using the Internet to gather data, as well-understood, routine, and conventional functions, in Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).  Therefore, the recited transmitting merely applies well-understood, routine, and conventional functions and technology in the context of particular commercial operations.  The limitations of claims 24, 25, and 26, whether considered separately or in combination with each other and with the limitations of claim 18, do not raise the claimed computer readable medium to significantly more than an abstract idea. 

Non-Obvious Subject Matter
Claims 1, 2, and 6-11 are rejected under 35 U.S.C. 101, and objected to for an informality, but recite non-obvious subject matter.
Claims 12, 13, 16, and 17 are rejected under 35 U.S.C. 101, and objected to for informalities, but recite non-obvious subject matter.
Claims 18 and 21-26 are rejected under 35 U.S.C. 101, and objected to for informalities, but recite non-obvious subject matter.
The following is a statement of reasons for the indication of non-obvious subject matter:  The closest prior art of record, Balakrishnan et al. (U.S. Patent 10,796,321), discloses one or more processors and a memory having instructions to cause the one or more processors to perform operations (Figure 3; column 1, line 57, through column 
Balakrishnan discloses implementing one or more item promotion recommendation operations, the promotions being advertisements (Figures 8A, 8B, and 9; column 4, line 29, through column 5, line 26; column 6, lines 32-39; column 8, lines 27-62), the one or more item advertisement recommendation operations including: for a plurality of commercial objects that may be presented as advertisements, selecting commercial objects based their item categories (column 7, line 43, through column 8, line 17; column 22, lines 21-51; Figure 8A), implying that associated item categories are determined; and discloses selecting item advertisement recommendations (“commercial objects”) which match categories in a second set of categories, corresponding to the 
Balakrishnan discloses selecting one or more item advertisement recommendations of the plurality of item advertisement recommendations based on their having an associated item category or categories matching second categories and thus corresponding to second data (column 7, lines 15-54; column 20, line 63, through column 21, line 34; column 23, lines 34-67; Figures 8A and 8B); and discloses causing an online platform to display one or more item advertisements of the selected one or more item advertisement recommendations based on their selection (column 2, lines 13-33; column 2, line 60, through column 3, line 19; column 7, lines 28-42; column 15, lines 8-28; column 22, lines 21-27; and column 23, lines 34-40), and thus at least implying data indicating the selected one or more item advertisement recommendations.
Balakrishnan discloses selecting at least one of a plurality of commercial objects to recommend to a consumer as an advertisement based on the equivalent of the second data, namely a second set of categories (column 7, line 43, through column 8, line 17; column 22, lines 21-51; Figure 8A).  Balakrishnan does not disclose receiving a plurality of item advertisement recommendations, but Wielgosz (U.S. Patent Application Publication 2017/0318350) teaches obtaining a plurality of content item 
However, Balakrishnan does not disclose generating, for each customer, second data identifying a subset of categories from at least one of the plurality of categories based on the generated plurality of relevancy scores, and the other prior art references of record fail to disclose, teach, or reasonably suggest this, although subsets in themselves are known.
Examiner has further considered the original specification for support of the currently amended claims.  Although the specification does not quite express, in those words, generating, for each customer, second data identifying a subset of categories from at least one of the plurality of categories based on the generated plurality of relevancy scores, enough description is found (especially, although not exclusively, in paragraphs [0009, 0038, and 0067]), that the current claims are deemed adequately supported under 35 U.S.C. 112(a).


Response to Arguments
Applicant's arguments filed October 13, 2021 have been fully considered but they are not persuasive.  The pending claims are now non-obvious under 35 U.S.C. 103, but are objected to for informalities, and, more importantly, rejected under 35 U.S.C. 101.  Applicant argues, first, that the claims do not recite an abstract idea, and quotes the 2019 Guidance to the effect that claim elements must recite methods of organizing human activity (or other categories of abstract idea which do not apply here), including “commercial or legal interactions”, which can include “advertising, marketing or sales activities or behaviors.”  Examiner replies that claim 1, for example, recites “causing the online platform to display at least one of the selected item advertisement recommendations”, together with other relevant language, and that the other independent claims recite corresponding language.  Therefore, the claims are on the face of it directed to an abstract idea, involving “advertising, marketing or sales activities or behaviors”, which leaves unsettled the question of whether they amount to significantly more, but does satisfy Step 2A, Prong One, of the Mayo analysis.
Applicant, however, argues that the steps of claim 1 require specific hardware components, including a processor and server, and thus cannot possibly be performed within the human mind.  Examiner replies that the claims were not rejected as being purely mental (although some of the recited operations could be performed in a human Mayo test, Step 2A, Prong Two).
The Supreme Court noted in the Alice case, “The fact that a computer ‘necessarily exist[s] in the physical, rather than the purely conceptual, realm,’ Brief for Petitioner 39, is beside the point.  There is no dispute that a computer is a tangible system (in §101 terms, a ‘machine’), or that many computer-implemented claims are formally addressed to patent-eligible subject matter.  But if that were the end of the §101 inquiry, an applicant could claim any principle of the physical or social sciences by reciting a computer system configured to implement the relevant concept.”  The Court opposed letting that happen, and ruled accordingly.  Some of the claims in the four Shepherd patents at issue in the Alice case recited computer components or the use thereof, but this was not sufficient to make them patent-eligible.  [This repeats a paragraph from the “Response to Arguments” section of the Final Rejection of August 23, 2021; Examiner holds that it was a valid argument then, and remains so now.]
Applicant refers to Claim 2 of Example 37 of the USPTO’s subject matter eligibility examples.  Applicant writes, “In the example, claim 2 was found to be eligible under prong one of step 2B [sic] because ‘the “determining step” now requires action by a processor that cannot practically be applied in the mind[, and, more specifically], the claimed step of determining the amount of use of each icon by tracking how much memory has been allocated to each operation associated with each icon over a because it requires a processor accessing computer memory indicative of application usage.’  (Emphasis added).”
Examiner replies that (aside from the correction that claim 2 of Example 37 was found to be eligible under Prong One of Step 2A, not 2B), the issues here are quite distinct from those in the instant application.  First, “mental process” and “certain methods of organizing human activity” (which includes commercial interactions) are different groupings of abstract ideas, calling for different analysis.  Secondly, one need look no further than Claim 1 of Example 37 to see that the use of computer technology like a processor is not dispositive in establishing a claim as not being directed to an abstract idea.  Claim 1 of Example 37 recites “A method of rearranging icons on a graphical user interface (GUI) of a computer system”, and recites “receiving, via the GUI, a user selection” and “determining, by a processor, the amount of use of each icon” (emphasis added).  The analysis of Claim 1 nonetheless concludes that the claim recites a mental process under Prong 1 of Step 2A, and states “For example, but for the ‘by a processor’ language, the claim encompasses the user manually calculating the amount of use of each icon.  The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping.”  Examiner concludes that the recitation of a generic processor and memory do not take the instant claims out of the organizing human activity grouping, either.  (The analysis of Claim 1 of Example 37 does find it to be patent eligible as integrating the mental process into a practical application, but that is under Step 2A, Prong 2.)

Applicant then argues (pages 11-14 of the Amendment and Remarks) that even if the claims recite an abstract idea, they are not directed to an abstract idea, because additional elements are present, and should be properly evaluated.  Examiner agrees that the various elements of the independent and dependent claims should be evaluated, and that claims which involve an abstract idea can sometimes be quite properly found, upon analysis, to be patent-eligible, but remains unpersuaded that the instant claims qualify.  Furthermore, Examiner respectfully disputes Applicant’s contention that Prong Two of Step 2A has not been properly analyzed or considered, a contention that is repeated from Applicant’s previous set of Remarks.  Reaching a conclusion which is understandingly displeasing to Applicant is not the same as failing to analyze or consider the claims; such analysis was set forth on pages 3 and 4 of the previous Office Action, and on pages 4 and 5 of the present Office Action.
Applicant quotes claim 1 of the instant application and asserts, “The aforementioned elements clearly integrate the alleged abstract idea into a practical application, in which a system utilizes transaction data of a user to generate/derive additional data that can be used by the system to more effectively select and display ‘item advertisement recommendations’ for that user.”  Examiner does not dispute that Alice Corp. v. CLS Bank were presumably of practical use for exchanging obligations as between parties, but the Supreme Court nonetheless found them patent-ineligible. 
The present claims are analogous to the claims in several court precedents.  Specifically, they are analogous to the representative claim in the Ultramercial, Inc. v. Hulu, LLC decision, in which a method claim included, inter alia, “a third step of providing the media product for sale at an Internet website”, and therefore could not be carried out without the use of computer and telecommunication technology.  The Court of Appeal for the Federal Circuit found the claims patent-ineligible, and wrote “The claims’ invocation of the Internet also adds no inventive concept.  As we have held, the use of the Internet is not sufficient to save otherwise abstract claims from ineligibility under § 101.”
There is also the decision in FairWarning IP, LLC, v. Iatric Systems, Inc., where claims directed to a method of detecting improper access of a patient’s protected health information (PHI) in a computer environment, and to a corresponding system, were found patent-ineligible, despite the recitation of computer technology, and of a computer environment such that the method could not be performed, and the system could not operate, without the use of computers.  Detecting improper access to protected health information surely appears to be of practical benefit, and the claims were dependent 
Examiner maintains that, although they recite the use of computer and telecommunications technology, the instant claims do not involve a network-based solution to a problem that specifically arises from the use of a computer network, unlike the claims at issue in DDR Holdings.  Therefore, the instant claims can properly be, and are, rejected under 35 U.S.C. 101.
Turning now to Step 2B of the Mayo test, Applicant further argues that the claims should be considered and analyzed, as they should be and that their elements in combination make them patent-eligible, with which Examiner continues to disagree.  Applicant asserts in particular (page 15 of the Amendment and Remarks) that the Office Action has failed to consider the additional elements and in combination as required by the 2019 Guidance, and that the rejection is therefore improper.  Examiner replies that he has considered the claim elements in combination, and does accept, in principle, that a combination of elements can make a claim patent-eligible even when no single element does.  However, Examiner continues to maintain that the instant claims, with their elements fully considered in combination, still fail to qualify as patent-eligible.  Furthermore, it was stated in the §101 rejections of the August 23, 2021 Office Action, and is stated in the §101 rejections of the present Office Action, that the claim limitations are considered in combination.  Applicant may disagree with Examiner’s conclusions, but has no apparent reason to disbelieve Examiner’s statements of his own thinking.     
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bar et al. (U.S. Patent Application Publication 2016/0180442) disclose online recommendations based on off-site activity.  Glasgow et al. (U.S. Patent Application Publication 2017/0004557) disclose data recommendation prioritization.  Akpala et al. (U.S. Patent Application Publication 2017/0018018) disclose enhanced shopping actions on a mobile device.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762. The examiner can normally be reached 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762 or emailed to Nicholas.Rosen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	November 18, 2021